Exhibit 3.3 Amended and Restated Bylaws of HealthSouth Corporation, October 30, 2009 AMENDED AND RESTATED BYLAWS OF HEALTHSOUTH CORPORATION (a Delaware corporation) TABLE OF CONTENTS* Page ARTICLE I OFFICES Section 1.1 Location 1 Section 1.2 Change of Location 1 ARTICLE II MEETINGS OF STOCKHOLDERS Section 2.1 Annual Meeting 1 Section 2.2 Special Meetings 1 Section 2.3 List of Stockholders Entitled to Vote 2 Section 2.4 Notice of Meetings 2 Section 2.5 Adjourned Meetings and Notice Thereof 2 Section 2.6 Quorum 3 Section 2.7 Voting 3 Section 2.8 Action by Consent of Stockholders 3 Section 2.9 Nature of Business at Meetings of Stockholders 4 ARTICLE III BOARD OF DIRECTORS Section 3.1 General Powers 6 Section 3.2 Number of Directors 6 Section 3.3 Qualification 6 Section 3.4 Election 6 Section 3.5 Term 12 Section 3.6 Resignation and Removal 12 Section 3.7 Vacancies 12 Section 3.8 Quorum and Voting 13 Section 3.9 Regulations 13 Section 3.10 Annual Meeting 13 Section 3.11 Regular Meetings 13 Section 3.12 Special Meetings 14 Section 3.13 Notice of Meetings; Waiver of Notice 14 Section 3.14 Committees of Directors 14 Section 3.15 Powers and Duties of Committees 15 Section 3.16 Compensation of Directors 15 Section 3.17 Action Without Meeting 15 ARTICLE IV OFFICERS Section 4.1 Principal Officers 15 Section 4.2 Election of Principal Officers; Term of Office 16 Section 4.3 Subordinate Officers, Agents and Employees 16 Section 4.4 Delegation of Duties of Officers 16 Section 4.5 Removal of Officers 17 Section 4.6 Resignations 17 Section 4.7 Chairman and Vice Chairman of the Board 17 Section 4.8 Chief Executive Officer. 17 Section 4.9 Chief Financial Officer. 17 Section 4.10 President 17 Section 4.11 Chief Operating Officer. 18 Section 4.12 Vice President 18 Section 4.13 Secretary 18 Section 4.14 Treasurer 18 Section 4.15 Controller. 19 Section 4.16 Bond 19 ARTICLE V CAPITAL STOCK Section 5.1 Issuance of Certificates of Stock; Uncertificated Stock 19 Section 5.2 Signatures on Stock Certificates 19 Section 5.3 Stock Ledger 19 Section 5.4 Regulations Relating to Transfer 20 Section 5.5 Transfers 20 Section 5.6 Cancellation 20 Section 5.7 Lost, Destroyed, Stolen and Mutilated Certificates 20 Section 5.8 Fixing of Record Dates 21 ARTICLE VI INDEMNIFICATION Section 6.1 Indemnification 22 Section 6.2 Indemnification Insurance 23 ARTICLE VII MISCELLANEOUS PROVISIONS Section 7.1 Corporate Seal 23 Section 7.2 Fiscal Year 23 Section 7.3 Waiver of Notice 23 Section 7.4 Execution of Instruments, Contracts, Etc. 23 ARTICLE VIII AMENDMENTS Section 8.1 By Stockholders 24 Section 8.2 By Directors 24 * The Table of Contents appears here for convenience only and should not be considered a part of the Amended and Restated Bylaws. AMENDED AND RESTATED BYLAWS OF HEALTHSOUTH CORPORATION ARTICLE I OFFICES Section 1.1Location. The address of the registered office of HealthSouth Corporation (the “Corporation”) in the State of Delaware and the name of the registered agent at such address shall be as specified in the Certificate of Incorporation or, if subsequently changed, as specified in the most recent Statement of Change filed pursuant to law. The Corporation may also have other offices at such places within or without the State of Delaware as the Board of Directors may from time to time designate or the business of the Corporation may require. Section 1.2Change of Location. In the manner permitted by law, the Board of Directors or the registered agent may change the address of the Corporation’s registered office in the State of Delaware and the Board of Directors may make, revoke or change the designation of the registered agent. ARTICLE II MEETINGS OF STOCKHOLDERS Section 2.1Annual Meeting. The annual meeting of the stockholders of the Corporation for the election of Directors and for the transaction of such other business as may properly come before the meeting shall be held at the registered office of the Corporation, or at such other place within or without the State of Delaware as the Board of Directors may fix by resolution or as set forth in the notice of the meeting. The annual meeting shall be held on such date and at such time as shall be designated from time to time by the Board of Directors. Section 2.2Special Meetings. Special meetings of stockholders, unless otherwise prescribed by law, may be called at any time in accordance with the requirements of the Certificate of Incorporation. Special meetings of stockholders prescribed by law for the election of Directors shall be called by the Board of Directors, the Chairman of the Board, the President, or the Secretary whenever required to do so pursuant to applicable law. Special meetings of stockholders shall be held at such time and such place, within or without the State of Delaware, as shall be designated in the notice of meeting. Section 2.3List of Stockholders Entitled to Vote. The officer who has charge of the stock ledger of the Corporation shall prepare and make, or cause to be prepared and made, at least ten days before every meeting of stockholders, a complete list, based upon the record date for such meeting determined pursuant to Section 5.8, of the stockholders entitled to vote at the meeting, arranged in alphabetical order, and showing the address of each stockholder and the number of shares registered in the name of each stockholder. Such list shall be open to the examination of any stockholder, for any purpose germane to the meeting, during ordinary business hours, for a period of at least ten days prior to the meeting, either at a place within the city where the meeting is to be held, which place shall be specified in the notice of the meeting, or, if such place shall not be so specified, at the place where the meeting is to be held. The list also shall be produced and kept at the time and place of the meeting during the whole time thereof, and may be inspected by any stockholder who is present. The stock ledger shall be the only evidence as to who are the stockholders entitled to examine the stock ledger, the list of stockholders entitled to vote at any meeting, or to inspect the books of the Corporation, or to vote in person or by proxy at any meeting of stockholders. Section 2.4Notice of Meetings. Written notice of each annual and special meeting of stockholders, other than any meeting the giving of notice of which is otherwise prescribed by law, stating the place, date and hour of the meeting, and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered or mailed, in writing, at least ten but not more than fifty days before the date of such meeting, to each stockholder entitled to vote thereat. If mailed, such notice shall be deposited in the United States mail, postage prepaid, directed to such stockholder at his address as the same appears on the records of the Corporation. An affidavit of the Secretary, an Assistant Secretary or the transfer agent of the Corporation that notice has been duly given shall be evidence of the facts stated therein. Section 2.5Adjourned Meetings and Notice Thereof. Any meeting of stockholders may be adjourned to another time or place, and the Corporation may transact at any adjourned meeting any business which might have been transacted at the original meeting. The person presiding over a meeting of stockholders shall have the power to adjourn the meeting at the request of the Board of Directors if the Board of Directors determines that adjournment is necessary or appropriate to enable stockholders to fully consider information which the Board of Directors determines has not been made sufficiently or timely available to stockholders or is otherwise in the best interest of stockholders. Notice need not be given of the adjourned meeting if the time and place thereof are announced at the meeting at which the adjournment is taken, unless (a) any adjournment or series of adjournments caused the original meeting to be adjourned for more than thirty days after the date originally fixed therefor, or (b) a new record date is fixed for the adjourned meeting. If notice of an adjourned meeting is given, such notice shall be given to each stockholder of record entitled to vote at the adjourned meeting in the manner prescribed in Section 2.4 for the giving of notice of meetings. Section 2.6Quorum. At any meeting of stockholders, except as otherwise expressly required by law or by the Certificate of Incorporation, the holders of record of at least a majority of the outstanding shares of capital stock entitled to vote or act at such meeting shall be present or represented by proxy in order to constitute a quorum for the transaction of any business, but less than a quorum shall have power to adjourn any meeting until a quorum shall be present. When a quorum is once present to organize a meeting, the quorum cannot be destroyed by the subsequent withdrawal or revocation of the proxy of any stockholder. Shares of capital stock owned by the Corporation or by another corporation, if a majority of the shares of such other corporation entitled to vote in the election of Directors is held by the Corporation, shall not be counted for quorum purposes or entitled to vote. Section 2.7Voting. At any meeting of stockholders, each stockholder holding, as of the record date for determining the stockholders entitled to vote at such meeting, shares of stock entitled to be voted on any matter at such meeting shall have one vote on each such matter submitted to vote at such meeting for each such share of stock held by such stockholder, as of such record date, as shown by the list of stockholders entitled to vote at the meeting, unless the Certificate of Incorporation provides for more or less than one vote for any share, on any matter, in which case every reference in these Bylaws to a majority or other proportion of stock shall refer to such majority or other proportion of the votes of such stock. Each stockholder entitled to vote at a meeting of stockholders or to express consent or dissent to corporate action in writing without a meeting may authorize another person or persons to act for him by proxy, provided that no proxy shall be voted or acted upon after three years from its date, unless the proxy provides for a longer period.
